—In a proceeding pursuant to Lien Law § 19 (6) to summarily discharge a mechanic’s lien, the petitioner appeals from an order of the Supreme Court, Suffolk County (Costello, J.), dated September 7, 2001, which denied the petition and granted the cross motion of Eastern Woodworking Specialties, Inc., and Eastern Timber, Inc., to amend their notice of mechanic’s lien nunc pro tunc.
Ordered that the order is affirmed, with costs.
The lienors’ description of the property subject to their mechanic’s lien as set forth in their notice of lien, although not entirely accurate, substantially complied with the requirements of Lien Law § 9 (7) (see, Lien Law § 23; Fremar Bldg. Corp. v Sand, 104 AD2d 1025). Consequently, the lien is valid and the Supreme Court properly denied the petition to summarily discharge it and granted the cross motion to amend the notice of lien nunc pro tunc to correct the partial misdescription of the property (see, Lien Law § 12-a [2]; Fremar Bldg. Corp. v Sand, *408supra). Altman, J.P., S. Miller, Cozier and Prudenti, JJ., concur.